DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/21 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/049,226, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 6, 8-14 and 17-20 .
The applicant can amend the non-supported subject matter from the specification and the claims, or applicant can change the claim for benefit of 15/049,226 and 62/121,188 (See MPEP 211.02-211.03).

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because new figures submitted on 04/20/21 contain new matter that was not originally supported in the disclosure to this application it’s CIP or it’s provisional. The weight strap/webbing of Figure 13 being removable from the cuff was not supported in this application, parent application 15/049,226 and provisional application 62/121,188. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The amendment filed 04/20/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the weight strap being removably attached to the elastic cuff via a hook and loop fastener.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There was no support in the originally filed disclosure for the instant application, the parent application 15/049,226, or in the provisional application 62/121,188 for the weight strap/webbing being removably attached to the cuff via a hook and loop fastener.

Allowable Subject Matter
Claims 6, 8-13 are allowed over prior art, however, they are rejected under 35 USC 112 1st paragraph as containing new matter, which when amended out, would make the claims readable on prior art of record.



Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. 
 	 Applicant argues that provisional application 62/121,188 provides support for the weight strap being removably attached to the cuff and the weight strap being made from an inelastic webbing material.
 	It is noted that the weight strap is referred to in provisional application 62/121,188 as webbing (4). Applicant has drawn attention to the figures on pages 10 and 11 of 62/121,188 as teaching the weight strap being removable from the cuff/apparel. It is noted that the figures on pages 10 and 11 detail two different prototypes of the invention, one with the webbing/weight strap (figure on page 11) and one without the webbing/weight strap (figure of page 10). Applicant discusses that the invention can be made with or without the webbing/weight strap on page 2, lines 20-22 and page 3, lines 18-19 which detail the following:

“The invention can be made with or without item number 4, the webbing for strap. Both options will be available.” (page 2, lines 20-22).

“All elements included in our invention are necessary with the exception of the webbing (4) for the wrist strap. The strap aides in lifting heavy objects and can be beneficial, yet not necessary.” (page 3, lines 8-19)

The embodiment of the invention not having the webbing/weight strap does not teach any removable attachment of the webbing/weight strap to the cuff. The only mention of attaching the webbing to the cuff is via stitching (page 2, line 18) and the only mention of removable 

 	Further, Applicant remarks that provisional application 62/121,188 teaches the weight strap/webbing being made out of an inelastic webbing material. Applicant points to page 2 of the specification which states:
The Version of The Invention Discussed Here includes:
1,    Long sleeve apparel made of any material
2.    Fabric thread {natural or synthetic)
3,    Any elastic material (cut 12" up to 24") used to create base of wrist wrap
4.    Webbing used to create wrist straps
5,    Elastic used for thumb hole on wrist wrap
6.    Hook and loop closure used to adjust and fasten wrap

 Applicant remarks that since the thumb strap and the wrist wrap are made of elastic material than the webbing would be inelastic since, no elastic is mentioned. This is not convincing, applicant has not provided support for the webbing to be made of an inelastic material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732